Citation Nr: 0714443	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  03-32 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision.  In April 
2004, the veteran appeared at a hearing at the central office 
before the undersigned.  Subsequently, in August 2004, the 
Board remanded for further development. 


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002, 
December 2002, August 2004, and September 2005.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claim.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The veteran contends that he suffers from PTSD as a result of 
events during service.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, the veteran's DD 214 indicates that he served in 
Vietnam from January 1971 to December 1971 and received the 
Expert Rifleman's Badge.  His service personnel records note 
that he was a squad leader.  However, there are no 
decorations, awards or other indicia to demonstrate that the 
veteran was in combat.   

Service medical records include an undated report of a mental 
status evaluation, with an assessment of mild depression.  
There were no findings related to PTSD The matter of service 
connection for psychiatric disability other than PTSD was 
referred to the agency of original jurisdiction for 
appropriate development in the August 2004 Board remand.

Since the veteran was not awarded the Combat Infantryman's 
Badge or other indicia that he engaged in combat with the 
enemy, his assertions of service stressors are not sufficient 
to establish the occurrence of such events, and instead his 
reported stressors must be verified.  Treatment records show 
that the veteran has been diagnosed with PTSD.  With a 
diagnosis of PTSD, the question before the Board now is 
whether the veteran's PTSD diagnosis is based upon a verified 
stressor.

In a statement dated in May 1991, the veteran asserts that 
during his Vietnam service, he saw the remains of three 
American soldiers who had been "blown to pieces," witnessed 
another fellow serviceman being killed when the truck in 
which they were riding hit a mine, and was shot at by enemy 
forces.  At the personal hearing conducted in April 2004, the 
veteran testified that, sometime between October and November 
1968, he injured his knee in a mortar attack at Camp Evans.  
He also testified that he witnessed Vietnamese children being 
accidentally shot.  In a statement received in September 
2004, the veteran added that he saw a chopper crash into a 
mine field in Phuc Vinh.   

The Center for Unit Records Research (CURR) reviewed and 
researched the veteran's claimed stressors for which he 
provided sufficient detail and information.  As to the 
veteran's assertion of receiving rocket and mortar attack 
fire, CURR's records indicated that there were no attacks on 
Camp Evans (located in An Khe) from September 1968 to January 
1969.  As for the accidental killing of children, after 
searching the available combat unit records for his units of 
assignment, CURR did not find any evidence of three 
Vietnamese girls being killed by US personnel.  

There is no other corroboration offered to support the 
veteran's claims of inservice stressors.  The Board finds 
that CURR has adequately researched the veteran's stressors.  
While he has claimed additional stressors, the veteran has 
not provided sufficient detail to facilitate a meaningful 
search.  Additionally, in its informal hearing brief, the 
veteran's representative indicated that CURR failed to 
discuss the veteran's September - October 1968 stressor 
related to mortar fire.  However, as discussed above, the RO 
specifically addressed attacks from September 1968 to January 
1969 in An Khe/Camp Evans.  The veteran was a squad leader 
from February 1971 to August 1971, but that fact alone 
without some corroborative evidence is insufficient to 
establish his claimed stressors occurred during his service 
in the Republic of Vietnam.  

Thus, despite the fact that the veteran has a current 
diagnosis of PTSD, service connection for PTSD is not 
warranted as the PTSD diagnosis cannot be deemed to be based 
upon a verified in-service stressor.  Because the diagnosis 
was not based upon a service-related event, service 
connection for PTSD is not warranted.

The Board has considered the veteran's assertions relating 
his current diagnosis of PTSD to his period of active 
service.  However, as a layperson without ostensible medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he in 
fact suffers from service-related PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


